DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hadas (US Doc. No. 20150269907).
Regarding claim 1, Hadas discloses a method for controlling display brightness of a mobile terminal comprising: controlling a light sensor and an acceleration sensor in the mobile terminal in advance to respectively monitor an ambient brightness change value and a rotation angle change value in real time (see paragraph 0030 – note that the sensor(s) can include an ambient light sensor and/or an accelerometer); and controlling the display brightness of the mobile terminal according to the ambient brightness change value and the rotation angle change value (see also paragraph 0030 and 0038-0039 – note that the sensors generate data 464 and that the display intensity adjustment techniques 126 may be changed according to those parameters; see also paragraphs and the rotation angle change value to preset thresholds. 
It would have been obvious to control the display intensity according to multiple sensor information based on the violation of thresholds as  disclosed by Hadas and to leave the display intensity unchanged when those thresholds are not violated, this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 2, Hadas discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that before the step of controlling the light sensor and the acceleration sensor in the mobile terminal in advance to respectively monitor the ambient brightness change value and the rotation angle change value in real time the method further comprises: setting a brightness adjustment state to automatically adjusting the display brightness through the mobile terminal (see paragraph 0024).
Regarding claim 3, Hadas discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that after the step of determining whether or not the ambient brightness change value and the rotation angle change value monitored by the mobile terminal are respectively smaller than the preset brightness and the preset angle the method further comprises: controlling the mobile terminal to automatically adjust the display brightness when both the ambient brightness change value and the rotation angle change value are respectively greater than or equal to the preset brightness and and/or accelerometer 436; see also paragraphs 0038-0039 – also note that when predetermined thresholds are violated, the display intensity is adjusted).
Claim 9 has limitations similar to those treated in the above rejection of claim 3, and is met by the reference as discussed above.  Claim 9 recites further limitations which Hadas also discloses including a mobile terminal (see paragraph 0070) comprising a processor (Figure 1, element 112), a memory communicatively connected to the processor (120), the memory storing a computer program (122, 124, and 126).
Apparatus claim 10 is drawn to the apparatus corresponding to the method of using same as claimed in claim 2.  Therefore apparatus claim 10 corresponds to method claim 2, and are rejected for the same reasons of obviousness as discussed above.
Claim 16 has limitations similar to those treated in the above rejection of claim 1, and is met by the reference as discussed above.  Claim 16 recites further limitations which Hadas also discloses including a memory device storing a computer program (Figure 1, element 120).
Claim 17 has limitations similar to those treated in the above rejection of claim 3, and is met by the reference as discussed above.  

Allowable Subject Matter
Claims 4-8, 11-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694